Citation Nr: 0827915	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1982 to June 1986.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2006 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of that hearing is associated with the claims file.  The 
Board notes a prior unappealed rating decision in this 
matter.  For reasons that will be explained below, the Board 
finds that this matter requires de novo review.  Pursuant to 
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 20.900(c) (2008), the Board has advanced the case on the 
docket. 


FINDING OF FACT

The evidence of record reasonably establishes that the 
veteran's schizophrenia had its onset during his active 
service.


CONCLUSION OF LAW

Service connection for a psychiatric disability to include 
schizophrenia is warranted. 38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter. 

        II. Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

As was noted above, the Board has determined that this matter 
requires de novo review.  An unappealed June 1987 rating 
decision denied the veteran's claim of service connection for 
a "nervous" condition.  A governing regulation provides 
that if after a final determination on a claim VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c).  Additional 
pertinent evidence received since the June 1987 rating 
decision includes service treatment records (STRs) that were 
not considered in that decision.  

The veteran's STRs show that on service enlistment 
examination psychiatric evaluation was normal.  Consequently, 
he is entitled to a presumption of soundness on entry in 
service as to psychiatric disability.  See 38 U.S.C.A. 
§ 1111.  The veteran was seen for psychiatric complaints 
during his active service.  An April 1986 physical evaluation 
board (PEB) determination (associated with the record in a 
folder which was received after the 1987 rating decision - as 
it includes evidence not in existence in June 1987) shows 
that while during service the veteran was found to have 
schizophrenia (with severe impairment of social and 
industrial adaptability).  

An April 1988 Temporary Disability Retired List (TDRL) 
evaluation report shows a diagnosis of schizophrenia, 
residual type.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  The plain language of 38 C.F.R. 
§ 3.303(b) establishes a presumption of service connection 
(rebuttable only by "clearly attributable intercurrent 
causes") for a chronic disease which manifests during 
service and then again "at any later date, however remote."  
Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  

There is no evidence that the veteran's schizophrenia existed 
prior to service; the disease was first diagnosed while the 
veteran was on active duty (an investigative report 
specifically notes it was acquired while in the line of 
duty).  Furthermore, the record shows a postservice (1988) 
diagnosis of schizophrenia which has not been attributed to 
any intercurrent cause.  The "presumption of service 
connection" to which the veteran is entitled (See Groves, 
supra) is not rebutted.   Accordingly, service connection for 
schizophrenia is warranted.
ORDER

Service connection for schizophrenia is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


